Citation Nr: 1637669	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  10-46 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disability. 

2.  Entitlement to an initial compensable disability rating for a left knee disability. 

3.  Entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability.
 
4.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD
 

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Army from September 1988 to June 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal, in part, from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. By that rating action, the RO denied service for a left ankle disability. The RO also awarded service connection for left knee and left shoulder disabilities; each disability was assigned an initial noncompensable evaluation, effective from July 1, 2009--the day after the Veteran was discharged from active military service. The Veteran appealed this rating action to the Board. Jurisdiction of the appeal current resides with the St. Petersburg, Florida RO. 

This appeal also stems from a September 2010 rating action issued by the above RO.  By that rating action, the RO granted service connection for a right shoulder disability; an initial 10 percent disability rating was assigned, effective July 1, 2009. The RO also assigned an initial 10 percent disability to the service-connected left shoulder disability.  The Veteran is presumed to be seeking the maximum possible evaluation.  See AB v. Brown, 6 Vet. App. 35 (1993) (while a claimant is presumed to be seeking the maximum benefit available under law, the claimant can choose to limit the claim to a lesser benefit).  Thus, the initial rating claim with respect to the left shoulder disability remains on appeal and has been framed as that reflected on the title page.

In April 2014, the Veteran testified before the undersigned at a video conference hearing conducted at the RO Out Based Service Center in West Palm Beach, 

Florida.  A copy of the hearing transcript has been uploaded to the Veteran's Virtual VA (VVA) electronic record.  After the hearing, the undersigned held the record open for 60 days to allow the Veteran to submit additional evidence in support of his claims.  In July 2014, the Veteran's attorney at that time submitted additional medical evidence in support of the claims, along with a waiver of initial RO consideration.  Thus, a remand to have to RO initially consider this evidence in the first instance is not necessary.  

In December 2014, the Board remanded the matters on appeal to the RO for additional development.  The appeal has returned to the Board for further appellate consideration.   

In an August 2015 letter to VA, Kenneth L. LaVan, Attorney at law, indicated that he was withdrawing his representation of the Veteran in the instant appeal.  As the Veteran has not appointed another individual or Veterans Service Organization as his representative, he is unpresented in the instant appeal.  

In June 2016, the Board sent the Veteran a letter requesting him to clarify whether he desired a second hearing before a Veterans Law Judge.  The Veteran was informed that if he did clarify his request and respond to the Board's letter, it would proceed with its appellate review of the claims.  As the Veteran did not respond to the Board's letter, it will proceed with its adjudication of the appeal. 

The issues of entitlement to an initial compensable disability rating for a left knee disability; entitlement to an initial disability rating in excess of 10 percent for a left shoulder disability; and, entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability are being addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.



FINDING OF FACT

The competent and probative evidence of record is against a finding that a left ankle disability is related to military service or to any event therein, or that left ankle arthritis was manifested to compensable degree within a year of service discharge.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by active military service and may not be presumed to have been. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA)
Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.

VA's duty to notify was satisfied by a February 2009 letter to the Veteran.  (See February 2009 letter from the RO to the Veteran, labeled as "Correspondence" and received into the Veteran's Virtual VA (VVA) record on February 2, 2009 at page (pg.) 7).  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Regarding VA's duty to assist, VA acquired the Veteran's service treatment records and post-service VA treatment and examination reports.  The record also includes the Veteran's statements in support of his claim and his testimony before the undersigned.  

As noted in the Introduction, in December 2014, the Board remanded the appeal, in part, for a VA examination to determine the nature and extent of any diagnosed left ankle disability.  In a May 2015 post-remand letter to the Veteran, the RO informed the Veteran that he would be scheduled for a VA examination and informed him of the consequences of his failure to report, such as rating his service connection claim based on the evidence of record.  The RO indicated in its August 2015 Supplemental Statement of the Case (SSOC), that the Veteran had failed to report for the July 2015 VA examination.  (See August 2015 SSOC at pg. 3).  There is no indication in the record that the Veteran has provided any reasons for not reporting for the examination; and there is no other indication of good cause for his failure to report for the scheduled examination.

Failure to receive notice of an examination could provide good cause for the failure to report.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  Although the Veteran's electronic record does not include a copy of the notice provided to the Veteran, he has not disputed the reports in the supplemental statement of the case; or asserted that he did not receive notice of the examination. 

A VA scheduling clerk typically provides a veteran notice of a VA examination via an electronically generated letter.  Id. at 574.  There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it must be presumed that the Secretary and the Board properly discharged their official duties by properly handling claims submitted by the Veteran. 

In the Board's opinion, the evidence cited in Kyhn shows that VA has a regular procedure for notifying veterans of scheduled examinations.  See Kyhn v. Shinseki, 716 F.3d at 577-78 (holding that the Board must make a factual determination as to whether the presumption of regularity applies to notice of VA examinations).

The presumption of regularity is not absolute; it may be rebutted by the submission of "clear evidence to the contrary".  Statements made by the veteran are not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity.  Jones v. West, 12 Vet. App. 98 (1999), Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Brown, 2 Vet. App. 62, 64 (1992).  Further, the presumption of regularity cannot be rebutted absent an assertion that notice was not received.  Clarke v. Nicholson, 21 Vet. App. 130 (2006).

In light of the fact that the Veteran failed without good cause to report for a necessary examination in conjunction with his claim for service connection for a left ankle disability, the claim will be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  As such, the Board will decide the claim for service connection for a left ankle disability based upon the evidence of record.  Under such circumstances, there is no duty to provide another examination or to obtain an additional medical opinion.  Id.  

In addition, in its May 2015 post-remand letter, the Board requested that the Veteran, or his attorney at that time, submit a copy of a Family and Friends letter, dated April 13, 2014.  To date, the Veteran has not submitted the requested letter, nor did the Veteran's attorney during his period of representation of the Veteran. 

Finally, some discussion is necessary regarding the Veteran's April 2014 hearing before the undersigned.  At the hearing, the Veteran was provided an opportunity to set forth his contentions regarding his claim for service connection for a left ankle disability before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judges identified one of the issues on appeal as entitlement to service connection for a left ankle disability.  Information was solicited regarding the onset, and post-service history and treatment for a left ankle disability.  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted with respect to the issue adjudicated herein.

II. Merits Analysis

The Veteran seeks service connection for left ankle disability. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for certain chronic diseases, such as arthritis, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  As the Veteran has not been shown to have arthritis of the left ankle, service connection on the basis of a presumptive disease is not for application regarding the claim for service connection for a left ankle disability.

With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)). A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  As the Veteran does not have a chronic disease listed under 3.309(a), the theory of continuity of symptomatology is not for application in adjudicating the claim for service connection for a left ankle disability. 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran seeks service connection for a left ankle disability.  He maintains that he has had left ankle problems as a result of chronic ankle sprains sustained in service.  He contends that since service discharge, he has continued to have limited left ankle motion.  (Transcript (T.) at pages (pgs.) 5, 7, 9-10). 

Regarding Hickson element number one (1), evidence of a current disability, an April 2012 VA treatment report contains a diagnosis of left ankle pain/trauma chronic ankle sprains.  (See April 2012 VA treatment report uploaded and received into the Veteran's VVA electronic record on August 7, 2012 at pg. 2). 

Regarding Hickson element number two (2), evidence of an incurrence disease or injury, the Veteran's service treatment records (STRs) reflect that in August 2003, he complained of having left ankle pain since the previous evening after he fell into a hole and sustained an inversion injury.  The examining clinician entered an impression of Grade I sprain with no fracture.  A September 2003 report reflects that the Veteran's ankle sprain had resolved.  A January 2009 report reflects that the Veteran complained of left anterior ankle pain and that he had sustained a sprain to that ankle in 2003.  An examination of the left ankle in February 2009 was within normal limits.  X-rays of the left ankle, performed in April 2009, were normal.  On a February 2009 Report of Medical History, the Veteran indicated that he had had foot trouble.  He indicated that he had sprained his left ankle in 2003 and that he had pain around the ankle bone since that time.  A May 2009 service discharge examination report reflects that the Veteran's lower extremities were evaluated as "normal."  (See Veteran's service treatment records, received and uploaded to his VVA electronic claims file on February 11, 2009, at pg. 6). 

The third Shedden element requires a causal relationship between the in-service incident and the Veteran's current disability. 

Again, the Board highlights that the Veteran failed to report for a July 2015 VA examination in conjunction with his claim.  Thus, the claim must be decided based on the evidence of record. 
 38 C.F.R. § 3.655(b).  The Veteran has not presented any competent and credible medical evidence or medical opinions relating his current left ankle disability to his military service.  Thus, there is no basis to grant service connection in this instance. 

In addition, as there is no evidence of arthritis of the left ankle manifested to a compensable degree within one year of separation from service, service connection cannot be awarded on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, as the evidence of record does not demonstrate that the Veteran has arthritis or a disease listed in 3.309(a), the theory of continuity of symptomatology is not for application in adjudicating the claim.  Walker, supra.  However, assuming for the purposes of argument that ankle sprains, are included under a broader listed disease like arthritis, continuity of symptomatology has not been shown in this case.  While the Veteran's STRs show that he received treatment for a left ankle sprain in August 2003, it resolved without any further left ankle pathology.  As noted above, a February 2009 examination revealed no evidence of any left ankle pathology.  A May 2009 service discharge examination report reflects that the Veteran's lower extremities were evaluated as "normal."  In addition, the initial post-service evidence of any left ankle complaints and/or pathology was in April 2012, over two (2) years after service discharge in June 2009.  At that time, the Veteran did not provide any history of having injured his left ankle during military service, or of having had left ankle pain since that time.  (See April 2012 VA treatment report uploaded and received into the Veteran's VVA electronic record on August 7, 2012 at pg. 2).  Thus, the preponderance of the evidence of record is against a finding that the Veteran's left ankle disability manifested in service to an extent sufficient to identify it and allow for observation sufficient to establish chronicity.  38 C.F.R. § 3.303(b).  As such, service connection for a left ankle disability based on continuity of symptomatology is not warranted.

Consideration has been given to the Veteran's lay assertion that he currently has a left ankle disability as a result of his in-service left ankle sprain.  There is no indication that the Veteran is competent to render an opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic and podiatric disorders, such as ankle disabilities.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The identification and classification of this disorder is also a medical determination.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board finds that the preponderance of the competent and credible evidence of record is against an etiological relationship between his diagnosed left ankle disability and his period of military service, to include his in-service Grade I left ankle sprain. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for service connection for a left ankle disability, this doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for a left ankle disability is denied. 


REMAND

The Board finds that prior to further appellate review of the initial rating claims on appeal, additional substantive development is necessary.  Specifically, the AOJ must schedule the Veteran for a VA joints examination that is consistent with the Court's recent holding in Corriera v. McDonald, No. 13-328, 2016 WL 3591858 (Vet. App. July 5, 2016).  

In Corriera, the Court found that the final sentence of 38 C.F.R. § 4.59 (2015) required that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Specifically, the Court held "that the final sentence of 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Id. at 8.  The Court specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing."  Id. at 9 n.8.  

Here, VA previously examined the Veteran's left knee and shoulders in June 2011 and April 2012.  (See VA Knee/Shoulder and Shoulder/Arm examination and Disability Benefits Questionnaire (DBQ) reports, dated in June 2011 and April 2012, received and uploaded to the Veteran's VVA file on June 9, 2011 and May 9, 2012, respectively).  These reports do not comply with the requirements of Corriera because they do not contain joint testing on both active and passive motion, weigh-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Board finds that a remand is required to have the Veteran scheduled for VA examinations of his left knee and shoulders that comply with the requirements in Corriera.  

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a new VA examination to determine the current severity of his left knee disability.  All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

All indicated studies, including range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing for the left knee, and any paired joint (i.e., right knee), active motion, passive motion, weight-bearing and non weight-bearing must be recorded in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all appropriate ranges of left knee motions:

What is the extent of any additional limitation of any left knee motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary.

The examiner should note the degree of severity of any instability or subluxation of the left knee; determine if the knee locks and if so the frequency of the locking; and note the presence of any effusion into the left joint.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

3.  Schedule the Veteran for a VA examination to evaluate the current severity of his service-connected left and right shoulder disabilities.  All indicated tests and studies should be conducted. 

All relevant electronic records contained in the VBMS and Virtual VA systems, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.
 
All indicated studies, including range of motion studies for each shoulder in degrees, should be performed.  In reporting the results of range of motion testing for the left and right shoulders, active motion and passive motion must be recorded in degrees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should also specifically answer the following question with respect to all appropriate ranges of right and left shoulder motions: 

What is the extent of any additional limitation of right and left shoulder motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups?  In this regard, some speculation/conjecture on the examiner's part may be necessary. 

The examiner should also report the nature and severity of any ankylosis of the scapulohumeral articulation and any impairment of the humerus, clavicle, and scapula of either shoulder.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left and right shoulder disabilities.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If an opinion cannot be provided without resort to speculation, the examiner must provide an explanation for why this is so; stating whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is missing evidence that would permit the opinion to be provided.

4.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

5.  After the above development has been accomplished, readjudicate the claims, to include consideration of whether "staged" ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119, 126 (2001).  If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case (SSOC) that considers all additional relevant evidence received since issuance of an August 2015 (SSOC).  The appeal should then be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


